DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 recites the term “either” without also including the term “or” following by an alternative limitation.  Since no alternative limitation is included, the “either” should be deleted.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities: in line 5, “a dynamic mixer” should read --the dynamic mixer-- since the limitation is already recited in line 4.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  in line 4, “Inserting” should not be capitalized.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends upon itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 9 is also rejected under 35 USC 112(d) by virtue of its dependency on claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 and 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walter et al. (U.S. Patent No. 8,371,744).
Regarding claim 1, Walter et al. discloses a dynamic mixer (abstract) comprising:
two or more inlets arranged at an inlet end of the dynamic mixer (figures 3, reference #2 and 3);
a mixer outlet that is arranged at an outlet end of the dynamic mixer, with the mixer outlet being oppositely disposed from the two or more inlets (figures 3, reference #4);
a mixing rotor capable of being rotated about an axis of rotation (figures 3 and 4, reference #5), the axis of rotation extending between the inlet end and the outlet end (figure 4, reference A), the mixing rotor having a coupling socket disposed at an end thereof (figures 3 and 4, reference #11),
the coupling socket having a reception space configured to receive at least a part of a polygonal shaped coupling plug of a drive shaft (figures 4 and 5, reference #11, 17, 20 and 21; column 7, lines 16-22),
the reception space having an inner length in a direction of the axis of rotation and an inner surface extending over an inner length and surrounding the axis of rotation (see figures 4, length of reference #11; figures 7a-7c, reference #31, 33 and 34; column 10, lines 6-48);
the inner surface comprising convex part surfaces that are spaced apart from one another, with the convex part surfaces being formed by projections projecting towards the axis of rotation (figure 5a, reference #16 and P1; figures 5b, reference P2; figures 7a, reference P0; figure 7b, reference #36 and P10; figures 7c, reference #36 and P20), and a cross-section of at least some of the projections has at least substantially the same shape and size over at least a part of the inner length of the coupling socket (see figure 4 with distance between cross-section lines indicating same shape from one line to the next; column 10, lines 6-26).
Regarding claim 2, Walter et al. wherein a cross-section of at least some of the projections has the same shape and size over at least 20% of the inner length of the coupling socket (see figure 4 with distance between cross-section lines indicating same shape from one line to the next; column 10, lines 6-26).
Regarding claim 3, Walter et al. discloses wherein the projections forming the convex part surfaces are arranged in respective rows extending in parallel to the axis of rotation and over the length of the inner surface (figure 5a, reference #16 and P1; figures 5b, reference #P2; figures 7a, reference P0; figure 7b, reference #36 and P10; figures 7c, reference #36 and P20; column 10, lines 6-26).
Regarding claim 4, Walter et al. discloses wherein either at least one projection is present per row (figure 5a, reference #16 and P1; figures 5b, reference #P2; figures 7a, reference P0; figure 7b, reference #36 and P10; figures 7c, reference #36 and P20).
Regarding claim 5, Walter et al. discloses wherein a number of the rows of the projections and the convex part surfaces corresponds to a number of side surfaces of the coupling plug having the outer polygonal shape capable of being received in the reception space (see figures 5a and 5b, reference #16 and 21; column 10, lines 10-20).
Regarding claim 6, Walter et al. discloses wherein each of the convex part surfaces comprises an at least substantially curved surface (column 9, lines 5-11).
Regarding claim 7, Walter et al. discloses wherein each of the convex part surfaces comprises an at least substantially planar surface (figures 5a and 5b, reference #16; figures 7a-7c, reference #36).
Regarding claim 8, Walter et al. discloses wherein the at least substantially planar surface adjoins the curved surface of the convex part surface (figures 5a and 5b, reference #16; column 9, lines 5-11).
Regarding claim 9, Walter et al. discloses wherein the at least substantially planar surface directly adjoins the curved surface of the convex part surface (figures 5a and 5b, reference #16; column 9, lines 5-11).
Regarding claim 10, Walter et al. discloses wherein the convex part surfaces are configured to enable a transfer of torque to the mixing rotor in a predetermined direction of rotation of the mixing rotor, with the at least substantially planar surface being in contact with a first part of a planar surface of the polygonal shaped coupling plug of the drive shaft in the predetermined direction of rotation of the mixing rotor when the coupling socket is rotated in the desired direction of rotation (see figures 5a, reference #16 and 21); a second part of a planar surface of the polygonal shaped coupling plug of the drive shaft being in contact with a part of a further convex part surface that is not the at least substantially planar surface in a direction of rotation opposite to the predetermined direction of rotation, when the coupling socket is rotated in the direction of rotation opposite to the predetermined direction of rotation, with the second part of the planar surface being arranged directly adjacent to the first part of the planar surface at the other side of an apex of the polygonal shaped coupling plug (see figure 5a, reference #16 and 21 (compare shaded side to non-shaded side where reference #21 is in contact with planar surface of reference #16 vs curved outer edge of reference #17 (non-planar surface); see figures 7a-7c and compare shape of reference #21 to shape of reference #31/36).
Regarding claim 11, Walter et al. discloses wherein the space between adjacent convex part surfaces forms a region in which the apex of the polygonal shaped coupling plug of the drive shaft is capable of rotating between a position in which the first part of the planar surface contacts the at least substantially planar surface of one convex part surface and a position in which the second part of the planar surface contacts the part of the further convex part surface that is not the at least substantially planar surface of a directly adjacent convex part surface on introduction of the coupling plug into the reception space (see figure 5a, reference #16 and 21 (compare shaded side to non-shaded side where reference #21 is in contact with planar surface of reference #16 vs curved outer edge of reference #17 (non-planar surface); column 8, lines 32-62; see figures 7a-7c and compare shape of reference #21 to shape of reference #31/36).
Regarding claim 12, Walter et al. discloses wherein the predetermined direction of rotation is a counter-clockwise direction of rotation of the mixing rotor (see figure 5a, shaded region of reference #21 would indicate reference #20 is rotated counter clockwise to contact reference #16).
Regarding claim 13, Walter et al. discloses wherein the projections of the convex part surfaces have at least substantially the same shape and size in cross-section over 20% to 90% of the inner length of the coupling socket (see figure 4 with distance between cross-section lines indicating same shape from one line to the next; column 10, lines 6-26).
Regarding claim 14, Walter et al. discloses further comprising concave part surfaces, with the concave part surfaces being arranged between adjacent convex part surfaces (figures 7a-7c, reference #31 with concave part being spaces between reference #36), and the concave part surfaces have at least substantially the same shape and size over at least a part of the inner length of the coupling socket (see figure 4 with distance between cross-section lines indicating same shape from one line to the next; column 10, lines 6-26).
Regarding claim 15, Walter et al. discloses wherein the concave part surfaces have at least substantially the same shape and size over at least substantially the inner length of the coupling socket (see figure 4 with distance between cross-section lines indicating same shape from one line to the next; column 10, lines 6-26).
Regarding claim 16, Walter et al. discloses wherein the concave part surfaces and the convex part surfaces are arranged in respective rows extending in parallel to the axis of rotation and over the length of the inner surface, with the rows of concave part surfaces not comprising any convex part surfaces and with the rows of convex part surfaces not comprising any concave part surfaces (see figure 4 with distance between cross-section lines indicating same shape from one line to the next; see figures 7a-7c, reference #31; column 10, lines 6-26).
Regarding claim 17, Walter et al. discloses wherein each of the concave part surfaces comprises a part cylindrical surface (figures 7b and 7c, reference #31).
Regarding claim 18, Walter et al. discloses wherein each of the part cylindrical surfaces is aligned at a common circle, with in the projections being aligned as projecting from the common circle towards the axis of rotation (see figures 7b and 7c, reference #31 and 36).
Regarding claim 19, Walter et al. discloses wherein a transition from a respective concave part surface to a respective convex part surface is formed by a curved transition surface (figures 7b and 7c, outer wall where reference #36 connects to concave part of reference #31 is curved).
Regarding claim 30, Walter et al. discloses wherein the reception space is configured to receive at least a part of the polygonal shaped coupling plug of the drive shaft to transfer torque from the drive shaft to the mixing rotor (figure 4, reference #11 and 20; column 7, lines 16-45; column 7, lines 54-61).
Regarding claim 31, Walter et al. discloses wherein the at least some of the projections has at least substantially the same shape, height and length over at least a part of the inner length of the coupling socket (see figure 4 with distance between cross-section lines indicating same shape from one line to the next; column 10, lines 6-26).
Regarding claim 32, Walter et al. discloses an automatic mixing unit (abstract) comprising:
a cartridge receptacle for a multi-component cartridge (figure 1, reference #110 and 111);
a connection region (figures 3, reference #7) for a dynamic mixer (figure 3, reference #1);
a dynamic mixer (figure 3, reference #1) having a mixing rotor extending between an inlet end and an outlet end of the dynamic mixer (figure 4, reference #5), two or more inlets arranged at the inlet end of the dynamic mixer (figure 3, reference #2 and 3), and a mixer outlet arranged at the outlet end of the dynamic mixer, with the mixer outlet being oppositely disposed of the two or more inlets (figure 3, reference #4); and
a drive shaft configured to drive the mixing rotor of the dynamic mixer (figure 4, reference #20), the mixing rotor comprising a coupling element (figures 3 and 4, reference #11) and the drive shaft comprising a coupling member (figure 4, reference #21), one of the coupling member and the coupling element having a coupling plug and the other one of the coupling member and the coupling element having a coupling socket (figure 4, reference #11 and 21);
wherein the coupling plug having an outer polygonal shape (reference #21), the coupling socket comprising a reception space configured to receive at least a part of the polygonal shaped coupling plug and the reception space having an inner length in a direction of the axis of rotation (A) and an inner surface extending over the inner length and surrounding the axis of rotation (see figures 4 and 5a, reference #11 and 17),
the inner surface formed by a series of convex part surfaces spaced apart from one another, with the convex part surfaces being formed by projections projecting towards the axis of rotation (figures 7a, reference P0; figure 7b, reference #36 and P10; figures 7c, reference #36 and P20), and a cross-section of at least some of the projections having at least substantially the same shape and size over at least a part of the inner length of the coupling socket (see figure 4 with distance between cross-section lines indicating same shape from one line to the next; column 10, lines 6-26).
Regarding claim 33, Walter et al. discloses wherein a cross-section of at least some of the projections has the same shape and size over at least 5% of the inner length of the coupling socket (see figure 4 with distance between cross-section lines indicating same shape from one line to the next; column 10, lines 6-26).
Regarding claim 34, Walter et al. discloses a method of installing and driving the dynamic mixer of the automatic mixing unit in accordance with claim 32 (abstract; figure 4, reference #11 and 21; column 7, lines 16-61), the method comprising:
inserting at least part of the coupling plug into the reception space of the coupling socket (figure 4, reference #11 and 21; column 7, lines 16-61); and
subsequently driving the mixing rotor in a predetermined direction of rotation by the drive shaft of the automatic mixing unit while the coupling plug engages the projections of the coupling socket (figures 4 and 5a, reference #11 and 21; figure 6; column 7, lines 16-61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al.
Regarding claims 20-29, Walter et al. discloses all the limitations as set forth above.  However, the reference is silent as to the radius of curvature of the surfaces, the width of the planar surfaces, the length of the surfaces, the internal diameter, the inner length of the coupling socket, the radius of the common circle and the spacing between adjacent transitions.  Walter et al. teaches that there are various shapes of profiles for the coupling socket and that any positively engagement profile between the coupling socket and plug may be used (Walters et al. column 5, lines 16-27; column 7, lines 33-45), and that it is well known in the art at the time the invention was filed that the design of the coupling is adapted to facilitate connecting the mixer and the drive shaft for relatively high tolerances in rotational alignment and ensures proper alignment (column 7, lines 5-61).  Therefore the coupling between the drive shaft and mixer, including the proper alignment and engagement for secure coupling and easy mounting of the mixer on a drive shaft that allows for transmission of a torque that is sufficient to drive the mixing rotor are variables that can be modified, among others by adjusting the radius of curvature and dimensions of the surfaces of the coupling socket, the precise dimensions would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed radius of curvature of the surfaces, the width of the planar surfaces, the length of the surfaces, the internal diameter, the inner length of the coupling socket, the radius of the common circle and the spacing between adjacent transitions cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the radius of curvature of the surfaces, the width of the planar surfaces, the length of the surfaces, the internal diameter, the inner length of the coupling socket, the radius of the common circle and the spacing between adjacent transitions in the coupling of Walter et al. to obtain the desired coupling between the drive shaft and mixer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774